DETAILED ACTION
This office action is in response to claims filed on 08 February 2022. Currently claims 1-15 are pending. Claims 1, 5-11, 14 and 15 have been amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
In Step 1, claims 1, 14, and 15 recite a method / system / product, which falls into one of the statutory categories.
In Step 2A – Prong 1: Claim 1, in part, recites 
 “… generating perturbed data by adding noise to the input data; performing a landmarking operation on the perturbed data to generate meta-features that correlate with the learning properties of the input machine learning models; generating meta-learner decision trees based on the input machine learning models and the meta-features”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
In Step 2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 recites the additional elements: (a) generic computer elements (like a processor with coupled non-transitory computer readable memories); (b) ”receiving input data and input machine learning models, the input machine learning models each having learning properties” (insignificant extra solution activity, MPEP 2106(g)).  For (a), these computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claims 1, 14, and 15 are directed to an abstract idea.
In Step 2B:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware computer component is WURC, to perform data gathering / output is insignificant extra-solution activity, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
 Claims 2-13 are dependent on claim 1 and include all the limitations of claim 1. Therefore, claims 2-13 recite the same abstract ideas. 
With regards to claims 2-13, the claim recites further limitation on the collaborative model building, and does not include additional elements that are sufficient to amount to a practical application or significantly more than the judicial exception. The additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The claim is not patent eligible.
Further details on how the machine learning models are built or trained could amount to a practical application or significantly more. Further details regarding the interaction between the machine learning and decision tree-based models without human involvement may also be eligible.
Response to Arguments
Applicant’s arguments, see pp6-7, filed 08 February 2022, with respect to the rejection of claims 1-15 under 35 USC §101 for software per se have been fully considered and are persuasive.  The rejection of claims 1-15 has been withdrawn. 
Applicant's arguments filed 08 February 2022 have been fully considered but they are not persuasive. 
Applicant argues that the claims are patent eligible. Examiner respectfully disagrees.
Applicant argues that the amended claims are necessarily rooted in computer technology to overcome particular problems arising in machine learning. The claims as written do not make evident the necessity of the computer. The claims can be interpreted as collecting data and machine learning results and then using those results and data to build decision trees which can be done by a person with or without the aid of a computer. There is no clear evidence that the machine learning results provided to build the decision tree require or improve on any computer processes.
Applicant argues that the human mind is not equipped to receive machine learning models. The machine learning models are generic and are thus interpreted as a generic computer for implementing the abstract idea. A human is capable of taking data and building a decision tree. The data in this case is obtained from a machine learning model, however, no details regarding specifics of the model building or operation are present in the claims to indicate it is anything other than a generic model.
Applicant argues that the claims provide an improvement to the technology as it provides improvements to ensemble machine learning. Arguments detail how .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NILSSON whose telephone number is (571)272-5246. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NILSSON/Primary Examiner, Art Unit 2122